Title: To James Madison from William Crawford, 31 March 1814
From: Crawford, William
To: Madison, James


        
          Sir
          Washington March 31st. 1814
        
        If the liberty so frequently taken in addressing you privately, on subjects of national concern, had proceeded from vanity or selfishness, I could not indulge a hope that they would meet with a favorable reception. But an earnest desire to promote the public welfare governing all my communications I am again encouraged to address a few observations to you on the subject of our present fiscal embarrassments.
        Learning that much diversity & perplexity of opinion prevails & that bank facilities are not to be obtained—and knowing that any proposition for relief from the establishment of a national bank will meet much opposition—permit me to suggest the propriety of issuing out money, on the faith of the government, under the authority of law, to meet the existing & ensuing emergencies of the government—say in sums of ten millions every six months—specifically secured on taxes already laid or hereafter to be laid for its redemption. Such a plan, if properly digested, will, it is presumed, meet as little opposition & answer every purpose of government as effectually as any other that can be proposed. Apprehensions of depreciation may be done away by the view taken of the subject in a report & the public mind guarded against those alarms which selfishness or hostility may attempt to raise from by past experience. I am Sir With high respect & esteem Your fellow citizen
        
          Wm. Crawford
        
      